                UNITED STATES BANKRUPTCY COURT
                 EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION
 In the Matter of:                                     In Bankruptcy:
 ANDREW RUSSELL SOPER                                  Case No. 19-45518-mbm
 ABIGAIL MARIE SOPER,                                  Chapter 7
                                                       Hon. Marci B. McIvor
       Debtors.


          STIPULATED ORDER EXTENDING DEADLINE
        TO OBJECT TO DEBTORS’ CLAIM OF EXEMPTIONS

       By stipulation between Trustee Wendy Turner Lewis and Debtors

 Andrew Russell Soper and Abigail Marie Soper,

       IT IS HEREBY ORDERED that the deadline for the Trustee to

 object to Debtors’ claim of exemptions is extended to July 17, 2019.

 Signed on June 17, 2019




19-45518-mbm      Doc 15   Filed 06/17/19   Entered 06/17/19 13:03:01   Page 1 of 1
